Exhibit 10.31

AMENDMENT TO AMENDED AND RESTATED 2005 STOCK INCENTIVE PLAN

Section 6(a) and Section 6(b) of the Plan shall read in their entirety as
follows:

6. Shares Subject to the Plan and to Awards

(a) Aggregate Limits.  The aggregate number of Common Shares issuable pursuant
to all Awards shall equal 7,300,000 plus (i) any Common Shares that were
authorized for issuance under the Prior Plan that, as of the Effective Date,
remain available for issuance under the Prior Plan (not including any Common
Shares that are subject to, as of the Effective Date, outstanding awards under
the Prior Plan or any Common Shares that prior to the Effective Date were issued
pursuant to awards granted under the Prior Plan) and (ii) any Common Shares
subject to awards granted under the Prior Plan that are terminated, expire
unexercised, forfeited or settled in cash. Any Common Shares granted as Options
or Stock Appreciation Rights shall be counted against this limit as one
(1) share for every one (1) share granted. Any Common Shares granted as Awards
other than Options or Stock Appreciation Rights shall be counted against this
limit as two and six-tenths shares for every one (1) share granted. The
aggregate number of Common Shares available for grant under this Plan, the
number of Common Shares subject to outstanding Awards, and the number of Common
Shares set forth in the proviso of the preceding sentence shall be subject to
adjustment as provided in Section 12. The Common Shares issued pursuant to
Awards granted under this Plan may be shares that are authorized and unissued or
shares that were reacquired by the Company, including shares purchased in the
open market.

(b) Issuance of Shares. Common Shares subject to an Award or to an award under
the Prior Plan that are terminated, expire unexercised, forfeited or settled in
cash shall be available for subsequent Awards under this Plan. Any Common Shares
that again become available for grant pursuant to this Article 6 shall be added
back as one (1) Common Share if such shares were subject to Options or Stock
Appreciation Rights granted under the Plan or options or stock appreciation
rights granted under the Prior Plan, and as two and six-tenths (2.6) Common
Shares if such shares were subject to Awards other than Options or Stock
Appreciation Rights granted under the Plan or subject to awards other than
options or stock appreciation rights granted under the Prior Plan. Shares
subject to Options or Stock Appreciation Rights that are exercised shall not be
available for subsequent awards. The following transactions involving Common
Shares will not result in additional Common Shares becoming available for
subsequent Awards under this Plan: (i) Common Shares tendered or withheld in
payment of an Option; (ii) Common Shares withheld or tendered for taxes;
(iii) Common Shares that were subject to a stock-settled Stock Appreciation
Right and were not issued upon the net settlement or net exercise of such Stock
Appreciation Right; or (iv) Common Shares repurchased on the open market with
the proceeds of an Option exercise.

 